        Case 1:18-cv-05884-KPF Document 78 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE
COMMISSION,

                          Plaintiff,               18 Civ. 5884 (KPF)
                   -v.-                                  ORDER
ADAM MATTESSICH

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Trial in this action shall commence on January 31, 2022, at 9:00 a.m.

in Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, New York. The parties are hereby ORDERED to exchange drafts of their

portions of the Joint Pretrial Order by no later than December 27, 2021. The

parties are further ORDERED to file the Joint Pretrial Order, motions in limine,

requests to charge, proposed voir dire questions, and pretrial memoranda of

law (if any) by January 3, 2022. Any opposition papers shall be filed by

January 10, 2022. Additionally, the parties are ORDERED to appear for a

final pretrial conference on January 17, 2022, at 3:00 p.m. in Courtroom 618

of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.

      SO ORDERED.

Dated: April 6, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
